department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n ----- -------------- contact person telephone number identification_number employer_identification_number number release date tege uil date date legend a b c d e f g dear ------------------- we have considered your ruling_request dated date on the proper treatment of the termination of a and whether the termination constitutes an act of self dealing under sec_4941 of the internal_revenue_code a is a charitable_remainder_unitrust under sec_664 of the code a was created by b and is governed by state law b exercised his right to amend article third of a to designate c as the remainder beneficiary of the trust in addition in this first amendment a relinquished his power under article third of a to change the charitable_remainder beneficiary c is a charitable corporation organized under the laws of e with charitable purposes that qualify as exempt in the united_states under sec_501 of the code while organized as a foreign charitable company it is wholly owned by d a corporation formed under the laws of the united_states and described in sec_501 and sec_170 of the code while for property law purposes c will be the recipient of the remainder_interest in a for u s income_tax purposes d is considered the recipient of the remainder_interest b served as the original trustee of a but resigned on date and simultaneously appointed f f resigned and b appointed g as trustee g is now serving as the sole trustee b is the current beneficiary of a and has the right to receive a sixteen percent unitrust_amount annually payable in quarterly installments a shall terminate upon the earlier to occur of the death of b or twenty years from the date of execution of the trust date upon the termination of a the remaining trust property will be distributed to c b and c have determined that it is in each of their respective best interests to have the trust terminated g proposes to terminate a and after making provision for all expenses of a b and c will receive lump sums equal to the present actuarial value of their respective interests as of the date of termination g proposes to determine these present actuarial values by using the discount rate in effect under sec_7520 of the code on the date of termination and the methodology under sec_1_664-4 of the income_tax regulations for valuing interests in charitable_remainder trusts g proposes to terminate a under the state laws the terms of a do not prohibit early termination and under the laws of the state g will petition a court of appropriate jurisdiction to request termination of a and c will consent to the termination the state's attorney_general shall be included as a necessary party to the court action and is expected to consent to the termination as well although it is not necessary for the attorney_general to consent for the court to authorize termination of a b's physician examined b and signed an affidavit under the pains and penalties of perjury that to the best of his knowledge and belief b has no medical_condition that is expected to result in a shorter longevity than that set forth in table v of sec_1_72-9 of the regulations for a person of b's age b has also signed an affidavit under the pains and penalties of perjury that to the best of his knowledge and belief he has no medical_condition that is expected to result in a shorter longevity than that set forth in table v of sec_1_72-9 of the regulations for a person of his age rulings requested the following rulings are requested the early termination of a as proposed will not constitute self-dealing under sec_4941 d of the internal_revenue_code the early termination of a will not result in imposition of the termination_tax under sec_507 of the code statement of the law sec_664 of the code exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 sec_507 of the code imposes substantial taxes on foundations that cease to qualify as private_foundations or commit acts giving rise to liability for tax under chapter sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of disqualified_person of the income or assets of a private_foundation sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has accounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries sec_1_508-3 of the income_tax regulations provides generally that a split- interest trust described in sec_4947 of the code is subject_to the provisions of sec_508 to the extent that sec_4947 applies sections to such a_trust sec_53_4941_d_-1 a of the foundation and similar excise_taxes regulations provides that it is immaterial whether a transaction results in a benefit or a detriment to the private_foundation in determining whether the transaction is an act of self-dealing sec_53_4941_d_-2 of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4947-1 of the regulations provides that the provisions of sec_507 of the code shall not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust sec_53_4947-1 of the regulations sets forth the following relevant example example j creates a charitable_remainder_annuity_trust described in sec_664 under which s j's son receives dollar_figure per year for life remainder to be distributed outright to p an organization described in sec_501l c j is allowed a deduction under sec_170 for the value of the remainder_interest placed in trust for the benefit of p and the provisions of sec_4947 apply to the trust at the death of s the trust will terminate and all assets will be distributed to p however such final distribution to p will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 analysis sec_4947 of the code provides that the tax on self-dealing applies to transfers to a disqualified_person of the assets of a split-interest trust except for amounts payable under the terms of such trust to income beneficiaries state law provides for early termination under the facts presented however it does not settle the proper allocation between the income and remainder beneficiaries the question is whether early termination may reasonably be expected to result in a greater allocation of the trust assets to the income_beneficiary to the detriment of the charitable_beneficiary in this case the income beneficiaries are not expected to receive more than they would during the full term of the trust the charitable_remainder beneficiaries might receive more because the donors have a right to change the remainder beneficiaries or designate additional ones and change the proportions rulings the following facts show that the early termination will not be to the detriment of the charitable_beneficiary state law allows the early termination and all beneficiaries favor it the proposed division will not duplicate the intent of a in a different time frame because the trustee will use the income_tax regulations' formula for determining the present values of the income and remainder interests in a charitable_remainder_trust the income beneficiaries' physician has conducted physical examinations and stated under penalties of perjury that he finds no medical conditions expected to result in a shorter-than-average longevity under sec_1_72-9 of the regulations and the income beneficiaries have signed similar statements therefore we rule that the early termination of a as proposed will not constitute self-dealing under sec_4941 of the code the early termination of a will not result in the imposition of the termination_tax under sec_507 of the code this ruling will be made available for public inspection under sec_6110 of the code after deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent this ruling is based on the understanding that there will be no material changes in the facts upon which it is based also we express no opinion as to the tax consequences of the transactions under other provisions of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy for your permanent records sincerely yours s debra kawecki manager exempt_organizations technical group enclosure notice
